Citation Nr: 0104833	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  00-01 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel 



INTRODUCTION

The veteran served on active duty for training from June 1975 
to October 1975, and on active duty from November 1990 to 
June 1991.  He also served on unverified periods of inactive 
duty training, to include one such period in October 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, in which service connection for 
bilateral hearing loss was denied.  

In a November 1998 rating decision the RO determined that new 
and material evidence sufficient to reopen the veteran's 
claim of service connection for bilateral hearing loss had 
not been received.  The veteran was notified in December 
1998.  The veteran submitted another claim of service 
connection for bilateral hearing loss in October 1999.  The 
RO denied the veteran's claim in November 1999 indicating 
that the evidence submitted did not constitute new and 
material evidence sufficient to reopen the claim.  Therefore 
the issue on appeal is whether new and material evidence has 
been received to reopen the claim for entitlement to service 
connection for bilateral hearing loss.


FINDINGS OF FACT

1.  The Board denied entitlement to service connection for 
bilateral hearing loss in October 1997.  

2.  The evidence added to the record since the October 1997 
denial, to include two opinions from a private physician; a 
private audiological evaluation; and a VA outpatient 
treatment record, dated July 1999, bear directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and by themselves or 
with evidence previously assembled is so significant they 
must be considered in order to decide fairly the merits of 
the claim.


CONCLUSION OF LAW

The evidence submitted since the October 1997 Board denial is 
new and material; thus, the requirements to reopen the claim 
of entitlement to service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(a), 
7104(b) (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.156(a), 
3.304, 20.1105 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the applicable law clearly states that, when a 
claim is disallowed by the Board of Veterans' Appeals, it may 
not thereafter be reopened and allowed, and no claim based 
upon the same factual basis shall be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991 & Supp. 2000).  However, when a claimant 
requests that a claim be reopened after an appellate decision 
and submits evidence in support thereof, a determination as 
to whether such evidence is new and material must be made.  
38 U.S.C.A. § 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 
20.1105 (2000).  "New and material evidence" means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in conjunction with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000).

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified at 38 U.S.C. § 5103A(a)(1)).  However, nothing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(f)).  

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

In the veteran's case, the evidence received into the record 
since the October 1997 Board denial includes two opinions 
from a private physician; a private audiological evaluation; 
and a VA outpatient treatment record dated July 1999.  A 
private audiological evaluation, dated August 1998, showed 
sensorineural hearing loss.  The examiner noted that some of 
the hearing loss was possibly connected to service.  A 
private physician wrote, in December 1998, that examination 
the veteran's bilateral, sensorineural hearing loss was not 
the typical hearing loss of noise induced hearing loss.  The 
private physician stated that with the exposure that the 
veteran had he could not say that some of the veteran's 
hearing loss was not due to the noise exposure on the rifle 
range and it was possible that some could have been.  The 
veteran was seen in the VA audiology clinic in July 1999 
where he discussed the severity of his hearing loss with a 
speech pathologist.  

In December 1999 the private physician wrote that his 
statement was not based strictly on the history given by the 
veteran.  He indicated that his statement reflected clinical 
notes, audio testing as well as his opinion of the matter.  
The private physician still contended that whereby the 
veteran's hearing loss was not typical of a noise induced 
hearing loss, however, it was entirely possible.  The private 
physician indicated that he had seen cases where sudden loud 
noise or explosion could cause this type of hearing loss.  

The private physician's written statements bear directly and 
substantially upon the specific matter under consideration, 
and was not considered by the Board when it made its decision 
in October 1997.  Moreover, this evidence it is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened and to this extent only, granted.


REMAND

In the case of a claim for disability compensation, the 
assistance provided by the Secretary shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  The Secretary shall treat an 
examination or opinion as being necessary to make a decision 
on a claim if the evidence of record before the Secretary, 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___ (2000) (to be codified at 38 U.S.C. 
§ 5103A(d)).  A remand is necessary in order to determine 
whether the veteran's bilateral hearing loss is related to 
his period of service. 

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be made 
available to a VA otologist for review so 
that the veteran's entire medical history 
can be taken into consideration, and the 
otologist is asked to specify that the 
claims folder has been reviewed.  An 
examination should be scheduled if 
necessary for this physician to render an 
opinion.  

The otologist should render an opinion as 
to whether it is at least as likely as 
not that the veteran's bilateral hearing 
loss is related to his period of service.  
The scientific basis for the opinion 
expressed must be provided.  All 
indicated special studies deemed 
necessary must be accomplished.  

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

 


